Order entered July 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00685-CV

                             JUAN F. QUINTANILLA, Appellant

                                              V.

                            BAXTER PAINTING, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13607

                                          ORDER
       We GRANT appellant’s July 8, 2014 opposed first motion for extension of time to file

bill of exception and ORDER the bill be filed no later than August 22, 2014. We further

ORDER the trial court to conduct such proceedings as necessary under Texas Rule of Appellate

Procedure 33.2(c) and ORDER appellant to file a status report of the trial court proceedings no

later than September 5, 2014. If the trial court proceedings have concluded, the status report

should include verification that a supplemental clerk’s record containing a copy of the bill has

been requested.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Eric

Moyé, Presiding Judge of the 14th Judicial District Court of Dallas County, Texas and all

counsel of record.
       We ABATE the appeal to allow the trial court an opportunity to comply with this order.

The appeal will be reinstated September 8, 2014 or when the status report is filed, whichever

occurs sooner.


                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE